EXECUTION COPY

 

Exhibit 10.1

 

AMENDMENT NO. 2 TO FINANCING AGREEMENT

This Amendment No. 2 to the Financing Agreement (this “Amendment”), dated as of
December 8, 2006 is made by and between Aquila, Inc., a Delaware corporation
(the “Company”) and Union Bank of California, N.A. (“Union Bank”) acting in its
capacity as agent for the Lenders (in such capacity, the “Agent”) and in its
capacity as Lender, Allied Irish Banks, p.l.c. ("AIB"), Commerzbank AG, New York
and Grand Cayman Branches ("Commerzbank"), UBS Loan Finance LLC ("UBS") and
LaSalle Business Credit, LLC ("LaSalle").

WITNESSETH:

WHEREAS, the Company, Union Bank (in its capacities as Agent and Lender), AIB,
Commerzbank, UBS and LaSalle are parties to the Financing Agreement dated as of
April 22, 2005, as amended by Amendment No.1, dated as of May 11, 2005 (the
“Financing Agreement”);

WHEREAS, the parties to this Amendment desire to amend the Financing Agreement
to include receivables arising from the Domestic Utility Business of the Company
in the State of Iowa;

WHEREAS, Section 12.2 of the Financing Agreement provides that the Financing
Agreement can be changed only by a writing signed by the Company, the Agent and
the Required Lenders (or by the Agent at the written request of the Required
Lenders), unless the consent of all the Lenders is required pursuant to Section
14.10 of the Financing Agreement;

NOW, THEREFORE, in consideration of the premises set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each of the parties hereto hereby agree as follows:

1.Definitions. For all purposes of this Amendment, capitalized terms used herein
(including the preamble and the recitals hereof) but not otherwise defined
herein shall have the meanings set forth in the Financing Agreement, as amended
by this Amendment.

2.     Amendments to the Financing Agreement. (a) The definition of "Contract"
under Section 1 of the Financing Agreement is hereby amended and restated in its
entirety as follows:

"Contract means the invoices, sales or supply agreements, tariffs, rate
schedules, or other writings that generate or otherwise evidence Receivables
arising from

 

NY3 - 425228.05



the sale of electric energy or natural gas by the Company's regulated
distribution and retail operations in, or Merchandise Receivables arising with
respect to the Company's operations in, the States of Colorado, Iowa, Kansas,
Missouri and Nebraska."

(b) The definition of "Excluded Receivable" under Section 1 of the Financing
Agreement is hereby amended and restated in its entirety as follows:

"Excluded Receivable means the obligation of an Obligor that would otherwise
constitute a Receivable as defined herein, but that (i) is being serviced by the
Company for the benefit of Cornerstone Energy, Inc. pursuant to the Billings and
Other Services Agreement made as of September 30, 2002, between the Company and
Cornerstone Energy, Inc., or is identified in the books and records of the
Company as a receivable owing to the Company by Cornerstone Energy, Inc.; (ii)
is a Receivable of a category or class which the Company has designated or
identified, in writing (and in a manner reasonably acceptable to the Agent) as a
category or class that, as of the next reporting period following delivery of a
Monthly Report hereunder, is prospectively to be classified as an Excluded
Receivable hereunder (it being understood that following such designation only
newly originated Receivables, and not existing outstanding Receivables, within
such category or class will thereby become Excluded Receivables); provided that
the Agent shall have consented to such designation or identification of such
category or class (such consent not to be unreasonably withheld); or (iii) is as
of the Closing Date a Defaulted Receivable."

(c) The form of Monthly Report attached as Exhibit B to the Financing Agreement
shall be replaced by the Exhibit B attached to this Amendment.

3.     Limitation. Except as expressly stated herein, all of the terms,
covenants and provisions of the Financing Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms. This Amendment is only effective in the specific
instance and for the specific purpose for which it is given and shall not be
effective for any other purpose, and shall not be deemed to be a waiver of,
amendment of, or consent to or modifications of any other term or provision of
the Financing Agreement.

4.     Financing Agreement References. From and after the effectiveness of this
Amendment (as set forth in Section 7 hereof), each reference in the Financing
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
and each reference to the Financing Agreement by the words “thereunder”,
“thereof” or words of like import in any Loan Document or other document
executed in connection with the Financing Agreement, shall mean and be a
reference to the Financing Agreement, as amended or otherwise modified by this
Amendment.

 

NY3 - 425228.05



5.     Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and all future parties to the Financing Agreement.

6.     Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all the
counterparts shall together constitute one and the same instrument. A facsimile
signature on a counterpart of this Amendment shall be binding to the same extent
as an original signature by the signatory.

7.     Effectiveness. This Amendment shall be effective upon the satisfaction or
waiver in writing by the Agent of the following conditions:

(i) a duly executed copy of this Amendment from Union Bank, as Agent and Lender,
the Company, AIB, Commerzbank, UBS and LaSalle;

(ii) good standing certificates for the Company issued by the Secretaries of
State of the States of Iowa and Delaware;

(iii) UCC and federal tax and judgment liens search results from the Secretary
of State of the State of Delaware, the Missouri Secretary of State, and the
County Recorder's office of Jackson County, Missouri, each dated as of a date
reasonably close to the date hereof indicating that all or any portion of the
Collateral (as amended by this Amendment) is not covered by any effective
financing statement or federal tax lien or judgment lien;

(iv) a certificate of the Company certifying (i) that the representations and
warranties made, or deemed to be made, by the Company in connection with the
Financing Agreement are true and correct in all material respects, and (ii) as
to the absence of any Event of Default or event that would constitute an Event
of Default but for the requirement that notice be given or time elapse;

(v) file stamped copies of (i) a proper amended UCC financing statement shall
have been filed with the Secretary of State of the State of Delaware naming the
Company as debtor and the Agent as secured party of record and covering the
Collateral and (ii) a proper amended UCC financing statement shall have been
filed with the Illinois Secretary of State, New York Secretary of State and
Missouri Secretary of State naming the Company as debtor and the Agent as
secured party of record and covering the applicable Blocked Account;

 

NY3 - 425228.05



(vi) the Agent shall have received, on behalf of itself and the Lender, any
agreed upon fees, costs or expenses in connection with the Amendment (including
the reasonable fees and expenses of external counsel to the Agent);

(vii) a favorable opinion of Morris, Nichols, Arsht & Tunnell LLP, special
counsel to the Company, in form and substance reasonably satisfactory to the
Agent, as to such matters as the Agent may reasonably request; and

(viii) a favorable opinion of regulatory counsel to the Company in the State of
Iowa in form and substance reasonably satisfactory to the Agent, as to such
matters as the Agent may reasonably request.

8.     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

NY3 - 425228.05



IN WITNESS WHEREOF, the parties hereto have executed this Amendment through
their duly authorized representatives as of the date first above written.

AQUILA, INC.

 

By:/s/ Michael E. Cole

Name: Michael E. Cole

Title: Vice President Finance and Treasurer

 

UNION BANK OF CALIFORNIA, N.A.

 

(as Agent and Lender)

 

By:/s/ Susan K. Johnson

Name: Susan K. Johnson

Title: Vice President

 

ALLIED IRISH BANKS, P.L.C.

(as Lender)

 

By:/s/Robert F. Moyle

/s/ Aidan Lanigan

 

Name Robert F. Moyle

Aidan Lanigan

 

Title Senior Vice President

Vice President

LASALLE BUSINESS CREDIT, LLC

(as Lender)

 

By:/s/ Mitchell J. Tarvid

Name Mitchell J. Tarvid

Title First Vice President

 

NY3 - 425228.05



UBS LOAN FINANCE LLC

(as Lender)

 

By:/s/ Richard L. Tavrow

Name Richard L. Tavrow

Title Director Banking Products Services, US

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

(as Lender)

 

By:/s/ Andrew Kjoller

Name Andrew Kjoller

Title Vice President

 

By:

Name

Title

 

NY3 - 425228.05



Exhibit B

Form of Monthly Report

 

NY3 - 425228.05

 

 